Matthew J. Wald
Wald Law Office, PLLC
P.O. Box 553
Hardin, Montana 59034
406-665-4140
406-665-4045 Fax
Email: mattwald@ymail.com
Counsel for Defendant


       IN THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MONTANA

             BILLINGS DIVISION
UNITED STATES OF         Cause No. CR 17-146-BLG-
AMERICA,                          SPW-2

                    Plaintiff,

         -vs-                               DEFENDANT’S
                                             SENTENCING
STEPHEN MICHAEL                             MEMORANDUM
MILLER,

                    Defendant.


         COMES NOW, the Defendant, by and through his

attorney of record, Matthew J. Wald, and hereby files with the

Court the following Sentencing Memorandum to aid the Court in

determining the appropriate sentence in this matter. Mr. Miller

has also filed a letter of support for the benefit of the Court.



                                                                   1
I. Applicable Law.

    The United States Supreme Court has determined that

although the Sentencing Guidelines are advisory only, a district

court should begin all sentencing proceedings by correctly

calculating the applicable Guidelines range. See Rita v. United

States, 127 S. Ct. 2456, 2465 (2007). A guideline sentence is

reflective of the Sentencing Commission’s determination that in

the “mine run of cases” the recommended guideline range

embodies a “rough approximation of a sentence that might achieve

§ 3553(a)'s objectives.” Rita, 127 S.Ct. at 2458. However, this

Court has the authority and discretion to fashion a sentence below

the guideline range if such a sentence would achieve the objectives

of 18 U.S.C. §3553(a).

A. Guideline Range

     The Defendant is to be sentenced for the crime of Conspiracy

to Distribute Methamphetamine. That offense as charged carries

a potential sentence of up to 20 years imprisonment, not less than

3 years of supervised release and a $1,000,000.00 fine.

    Mr. Miller accepts the guideline calculations set forth in the



                                                                     2
final Pre-Sentence Report, dated 12-17-2018, that was compiled

for this case. The Advisory Sentencing Guidelines in this case call

for a total offense level of 23 and a criminal history category of II.

The advisory sentencing guideline in this case is for a period of

imprisonment from fifty-one (51) to sixty-three (63) months.

B. 18 U.S.C. § 3553(a) Considerations.

    18 U.S.C § 3553(a) provides that:

The Court shall impose a sentence sufficient, but not greater than
necessary, to comply with the purposes set forth in paragraph (2)
of this subsection. The court, in determining the particular
sentence to be imposed, shall consider
(1) the nature and circumstances of the offense and the history
and characteristics of the defendant:
(2) the need for the sentence imposed
     (A) to reflect the seriousness of the offense, to promote respect
     for the law, and to provide just punishment for the offense;
     (B) to afford adequate deterrence to criminal conduct;
     (C) to protect the public from further crimes of the defendant;
and
     (D) to provide the defendant with the needed educational or
     vocational training, medical care, or other correctional
     treatment in the most effective manner.

    In this case, a lower than guideline range sentence will

adequately fulfill the purposes of 18 U.S.C § 3553(a).




                                                                         3
II. Nature and Circumstances of the Offense and
Defendant

A. Acceptance of Responsibility and Nature of Offense.

    Mr. Miller did not distribute drugs; all of the evidence of this

case is that he only used them. The action that crossed him over

the line from user to co-conspirator was Mr. Miller warning his

dealer that the post office was watching for packages containing

drugs being shipped through the mail. It was a step further when

he delivered a package in exchange for drugs for his use. He now

understands the gravity of his actions, even while at the time he

was thinking of nothing but his source of drugs.

    Mr. Miller has accepted responsibility for his actions and has

pleaded guilty to the crime of Conspiracy to Distribute

Methamphetamine. Without taking away from his acceptance of

responsibility, Mr. Miller’s own addiction was what led to and

drove his involvement in this offense. The Court may take that

into consideration in determining an appropriate sentence. U.S. v.

Smith, 497 F.3d 964 (9th Cir. 2007). Mr. Miller engaged in his

criminal activity because he was afraid to lose the source of the

drugs upon which he had become dependent. Yet, while his


                                                                       4
addiction to methamphetamine is a reason for his involvement in

the offense, Mr. Miller makes no excuses but has accepted

responsibility for his own actions.

B. Self Improvement.

     Mr. Miller stopped his involvement with methamphetamines

well before federal charges were filed against him. The time

frame of the conspiracy was January 2014 to August 2015

(although Mr. Miller’s participation was much more limited).

These charges were not brought until December 27, 2017. In the

meantime Mr. Miller has made a new life for himself and his wife,

obtained employment, and put down roots in Nevada to be a

hardworking contributing member of society. In addition he has

obtained a chemical dependency evaluation and will engage in a

course of treatment to better confront and treat his chemical

dependency issues.

III. Sentencing Recommendation.

    Given the nature and short duration of this offense, the

nature of Mr. Miller’s involvement and addiction, and his proven

ability to remain law abiding and a positive contributor to his wife



                                                                   5
and society, the felony conviction alone would satisfy the

requirements of 18 U.S.C. 3551(a)(2). Mr. Miller is now a

convicted federal felon with all the impediments that go along

with such a designation. Further punishment is not necessary to

deter Mr. Miller from criminal activity.

    This Court’s sentence to punish Mr. Miller for his offense

must be sufficient, but not greater than necessary. Mr. Miller

respectfully submits to this Court that no further incarceration is

necessary to prevent him from committing further criminal

offenses. Mr. Miller respectfully requests that the Court consider a

sentence that is outside of the guidelines such as a sentence of

time served followed by 3 years of supervised release, or a term of

probation as well as a fine in an amount this Court deems

appropriate. Such a sentence would comport and comply with the

sentencing purposes as contained within §3553.




    RESPECTFULLY SUBMITTED this 19th day of December,

2018.



                                                                      6
                                     \s\ Matthew J. Wald
                                     Matthew J. Wald
                                     Attorney for the Defendant




                    CERTIFICATE OF SERVICE
                           L.R. 5.2(b)

I hereby certify that on December 19, 2018, a copy of the foregoing
document was served on the following persons by the following
means:

1, 2 CM-ECF

      Hand Delivery

3     Mail

       Overnight Delivery Service

       Fax

       E-Mail

1.   CLERK, UNITED STATES DISTRICT COURT

2.   Colin M. Rubich
     Assistant U.S. Attorney
     U.S. Attorney’s Office U.S. Courthouse

                                                                  7
     2601 Second Avenue North, Suite 3200
     Billings, MT 59101

3.   Steven Michael Miller
     800 Nichols Blvd, Apt. 171
     Sparks, NV, Montana 89434

                                   \s\ Matthew J. Wald
                                   Matthew J. Wald
                                   Attorney for the Defendant




                                                                8
